 



EXECUTED

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

ADMA BIOMANUFACTURING, LLC

 

and

 

BIOTEST PHARMACEUTICALS CORPORATION

 

Dated as of June 6, 2017

 

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 







 

TABLE OF CONTENTS

 



  Page    

ARTICLE I DEFINITIONS

1       Section 1.1 Certain Defined Terms 1 Section 1.2 General Interpretive
Principles 4       ARTICLE II SERVICES 5     Section 2.1 Services 5 Section 2.2
Facility License 8 Section 2.3 Fees & Costs 10 Section 2.4 Transition 11 Section
2.5 Computer and Books and Records Access 11       ARTICLE III TERM AND
TERMINATION 12     Section 3.1 Term 12 Section 3.2 Termination by BPC or ADMA 12
Section 3.3 Effect of Termination 13       ARTICLE IV CONFIDENTIALITY 13    
Section 4.1 General 13 Section 4.2 Return or Destruction of Confidential
Information 14 Section 4.3 Survival 14 Section 4.4 Ownership of Data 14      
ARTICLE V INDEMNIFICATION 15       Section 5.1 Indemnification 15 Section 5.2
Procedures for Indemnification of Third Party Claims 16 Section 5.3 Procedures
for Indemnification for Direct Claims 18 Section 5.4 Indemnification Payments 19
Section 5.5 Limitation on Damages 19 Section 5.6 Disclaimer of Warranties 19
Section 5.7 Survival 20



      ARTICLE VI MISCELLANEOUS 20       Section 6.1 Cooperation 20 Section 6.2
Negotiation 20 Section 6.3 Consent to Jurisdiction; Forum; Service of Process;
Waiver of Jury Trial 20 Section 6.4 Notices 22 Section 6.5 Entire Agreement 23
Section 6.6 Waivers and Amendments 23 Section 6.7 Governing Law 23

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-i-



 

    Page       Section 6.8 Binding Effect; Assignment 24 Section 6.9 Monetary
Amounts 24 Section 6.10 Articles and Sections 24 Section 6.11 Interpretation 24
Section 6.12 Severability of Provisions 24 Section 6.13 Counterparts 24 Section
6.14 No Personal Liability 25 Section 6.15 No Third Party Beneficiaries 25
Section 6.16 Force Majeure 25 Section 6.17 Independent Contractors 25 Section
6.18 Injunctive Relief 26 Section 6.19 Employees 26 Section 6.20 No Set-Off 26
Section 6.21 Further Assurances 26 Section 6.22 Master Purchase and Sale
Agreement; Commercial Agreements 26

 

Service Schedules

 

Schedule 1 – BPC Transition Services

Schedule 2 – ADMA Transition Services

Schedule 3 – Office and Laboratory Space

Schedule 4 – Warehouse and Freezer/Refrigerator (Cold) Storage

Schedule 5 – Records Maintained in Offsite Secure Storage

Exhibit A – Transition Services Fee Schedule

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-ii-



 

TRANSITION SERVICES AGREEMENT

 

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of June 6, 2017, by
and between ADMA BioManufacturing, LLC, a Delaware limited liability company
(“ADMA”), and Biotest Pharmaceuticals Corporation, a Delaware corporation
(“BPC”). ADMA and BPC shall be separately referred to herein as a “Party” and
together as the “Parties.”

 

WHEREAS, ADMA Biologics, Inc. (“ADMA Biologics”), ADMA, BPC, Biotest US
Corporation and Biotest AG have entered into a Master Purchase and Sale
Agreement, dated as of January 21, 2017 (as the same may be amended,
supplemented, restated and/or modified from time to time, the “Master Purchase
and Sale Agreement”), pursuant to which, among other things, (i) BPC has agreed
to sell and ADMA has agreed to purchase the assets of BPC used exclusively in
the operation of the Biotest Therapy Business (as defined below) and certain
other assets used both in the Biotest Therapy Business and the Biotest Plasma
Business (as defined below) mutually agreed by the Parties and (ii) BPC and ADMA
have agreed to enter into certain ancillary transactions related thereto as more
fully described in the Master Purchase and Sale Agreement and the Commercial
Agreements (as defined below) (collectively, the “Transaction”); and

 

WHEREAS, the Master Purchase and Sale Agreement requires that BPC and ADMA enter
into this Agreement at the Effective Time (as defined in the Master Purchase and
Sale Agreement) to properly document the transition services to be provided by
ADMA, BPC and/or Third Party Service Providers (as defined below) to the
applicable Service Recipients (as defined below) in connection with the
Transaction.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements entered into herein and in the Master Purchase and
Sale Agreement, and intending to be legally bound hereby, ADMA and BPC agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Certain Defined Terms. For all purposes of this Agreement:

 

“Access Party” has the meaning assigned to such term in Section 2.2(a).

 

“Action” means any claim, action, demand, suit, arbitration, hearing, charge,
complaint, inquiry, audit, proceeding, investigation, examination, litigation,
notice or review by or before any Governmental Authority, arbitrator or arbitral
panel.

 

“ADMA” has the meaning assigned to such term in the Preamble hereto.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 







 

“ADMA Group” means ADMA Biologics, ADMA and each Person that is or becomes a
direct or indirect Subsidiary of ADMA after the Closing Date, including any
Person that is or was merged into ADMA or any such direct or indirect
Subsidiary.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by, or under direct or indirect common
Control with, such Person; provided, however, that for purposes of this
Agreement, no member of either Group shall be deemed to be an Affiliate of any
member of the other Group. For purposes of this definition, the term “Control,”
when used with respect to any specified Person, means the power to direct or
cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlling” and “Controlled” have correlative
meanings.

 

“Agreement” has the meaning assigned to such term in the Preamble hereto, as
such Agreement is amended, restated, supplemented or otherwise modified from
time to time.

 

“Biotest Group” means BPC and each Person that is or becomes a direct or
indirect Subsidiary of BPC after the Closing Date, including any Person that is
or was merged into BPC or any such direct or indirect Subsidiary.

 

“Biotest Plasma Business” means all businesses and operations of the Biotest
Group, other than the Biotest Therapy Business.

 

“Biotest Therapy Business” means the development, testing, manufacturing,
contract services manufacturing, distribution, marketing and sale of Products
(as defined in the Master Purchase and Sale Agreement) that comprise the therapy
business unit of BPC immediately prior to the consummation of the Transaction.

 

“BPC” has the meaning assigned to such term in the Preamble hereto.

 

“Business” means the Biotest Plasma Business and/or the Biotest Therapy
Business, as the context requires.

 

“Business Day(s)” means any day other than a Saturday, a Sunday or a day on
which banks in New York, New York, or Boca Raton, Florida, United States of
America are authorized or obligated by Law to be closed.

 

“Closing Date” has the meaning assigned to such term in the Master Purchase and
Sale Agreement.

 

“Commercial Agreements” has the meaning assigned to such term in the Master
Purchase and Sale Agreement.



 

“Dispute Escalation Notice” has the meaning assigned to such term in Section
6.2.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-2-



 

“Fees” has the meaning assigned to such term in Section 2.3(a).

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Force Majeure” has the meaning assigned to such term in Section 6.16.

 

“Governmental Authority” means any nation or government, any federal, national,
provincial, state, regional, local or other political subdivision thereof, any
supranational organization of sovereign states, and any entity, department,
commission, bureau, agency, authority, board, court, official or officer,
domestic or foreign, exercising executive, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Group” means the ADMA Group and/or the Biotest Group, as the context requires.

 

“Indemnified Party” has the meaning assigned to such term in Section 5.1.

 

“Indemnifying Party” has the meaning assigned to such term in Section 5.1.

 

“Information” means all information of either the ADMA Group or the Biotest
Group, as the context requires, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including non-public financial information, studies, reports, records,
books, accountants’ work papers, contracts, instruments, surveys, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, data, computer
data, disks, diskettes, tapes, computer programs or other software, marketing
plans, customer data, communications by or to attorneys, memos and other
materials prepared by attorneys and accountants or under their direction
(including attorney work product), and other technical, financial, legal,
employee or business information or data.

 

“Law” means each provision of any applicable federal, provincial, state, local
or foreign law, statute, ordinance, order, code, requirement, rule or
regulation, promulgated or issued by any Governmental Authority, as well as any
judgments, decrees, injunctions or agreements issued or entered into by any
Governmental Authority.

 

“Licensed Space” has the meaning assigned to such term in Section 2.2(a).

 

“Losses” has the meaning assigned to such term in Section 5.1.

 

“Master Purchase and Sale Agreement” has the meaning assigned to such term in
the Recitals hereto.

 

“Parties” has the meaning assigned to such term in the Preamble hereto.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-3-



 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust or unincorporated organization or Governmental
Authority.

 

“Service Provider” means (i) with respect to Service Schedule 1 and 5, BPC, and
(ii) with respect to Service Schedules 2-4, ADMA.

 

“Service Recipient” means (i) with respect to Service Schedules 2-4, any member
of the Biotest Group or its permitted assignees under the Master Purchase and
Sale Agreement and (ii) with respect to Service Schedule 1 and 5, any member of
the ADMA Group or its permitted assignees under the Master Purchase and Sale
Agreement.

 

“Service Schedule” has the meaning assigned to such term in Section 2.1(a).

 

“Services” has the meaning assigned to such term in Section 2.1(a).

 

“Subsidiary” means, with respect to any Person, any and all corporations,
partnerships, limited liability companies, joint ventures, associations and
other entities of which such Person owns, directly or indirectly, more than 50%
of the voting securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions of such entity.

 

“Term” has the meaning assigned to such term in Section 3.1(a).

 

“Third Party Service Providers” shall mean third parties which are or will be
engaged by a Service Provider or its Affiliates to assist in the delivery of its
obligations under this Agreement.

 

“Transaction” has the meaning assigned to such term in the Recitals hereto.

 

“Transition” means the transition of the Services provided by a Service Provider
or a Third Party Service Provider to such Services being performed by a Service
Recipient or provided by or obtained from such Service Recipient’s own third
party service providers.

 

Section 1.2        General Interpretive Principles.

 

(a)       When a reference is made in this Agreement to an Article, Section,
Exhibit, Schedule, Recital or Preamble, such reference is to an Article,
Section, Exhibit, Schedule, Recital or Preamble of or to this Agreement unless
otherwise indicated.

 

(b)       The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-4-



 

(c)       A term defined in the singular has a comparable meaning when used in
the plural, and vice versa.

 

(d)       Words of one gender include each other gender.

 

(e)       References to a Person are also to such Person’s heirs, executors,
personal representatives, administrators, successors and permitted assigns;
provided, however, that nothing contained in this clause (e) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement.

 

(f)        The term “dollars” and “$” mean United States dollars.

 

(g)       The word “including” means “including without limitation” and the
words “include” and “includes” have corresponding meanings.

 

(h)       References herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity.

 

(i)         With respect to the determination of any period of time, the word
“from” means “from and including” and each of the words “to” and “until” means
“to but excluding”.

 

(j)         The word “or” shall be disjunctive but not exclusive.

 

(k)       References herein to any Law shall be deemed to refer to such Law as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder.

 

(l)         “Extent” in the phrase “to the extent” means the degree to

 

which a subject or other thing extends, and such phrase does not mean simply
“if”.

 

(m)       If the last day for the giving of any notice or the performance of any
action required or permitted under this Agreement is a day that is not a
Business Day, then the time for the giving of such notice or the performance of
such action shall be extended to the next succeeding Business Day.

 

ARTICLE II SERVICES

 

Section 2.1        Services.

 

(a)       The term “Services” shall mean and refer solely to those services the
scope of which are described in Schedules 1-5 (each, a “Service Schedule”).
References herein to this Agreement shall include the Service Schedules. To the
extent there is a conflict between the terms of this Agreement and a Service
Schedule, the Service Schedule shall control.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-5-



 

(b)       At any time during the Term, subject to the other terms of this
Agreement, the Parties may agree to subtract from/add to the Services being
performed under a Service Schedule without violating this Agreement. Any agreed
changes shall be in writing and signed by an authorized representative of each
Party (a “Change Order”). Any additional work required as a result of a Change
Order shall be done at the rate specified in the applicable Service Schedule
unless otherwise provided in the applicable Change Order.

 

(c)       Commencing on the Closing Date and continuing throughout the
applicable Term, subject to changes in applicable Law, each Service Provider
agrees to provide through its Group and/or Third Party Service Providers, the
Services in accordance with the applicable Service Schedules. Except as
otherwise set forth in the Service Schedules, (i) BPC, if it is the Service
Provider, shall provide the Services set forth on Schedules 1 and 5 to ADMA in a
commercially reasonable manner and to the same extent and with at least the same
level of service and degree of quality that services of a similar kind were
provided by BPC to the applicable Business immediately prior to the Closing Date
and (ii) ADMA, if it is the Service Provider, shall provide the Services set
forth on Schedules 2–4 to BPC in a commercially reasonable manner comparable to
how ADMA provides similar services to its own business or, if such Services were
not provided by ADMA prior to the date hereof, in a manner consistent with
reasonable industry standards. Such Service Provider shall use commercially
reasonable efforts to cause its Third Party Service Providers to provide to the
Service Recipient to the same extent and with at least the same level of service
and degree of quality that services of a similar kind were provided by such
Third Party Service Providers to the applicable Business immediately prior to
the Closing Date.

 

(d)       To the extent that any of the assets required by a Party (as Service
Provider hereunder) to provide any Services are the property of the applicable
Service Recipient following the Transaction, such Service Recipient hereby
grants to the applicable Service Provider a limited, non-exclusive license and
right to use such assets, for a period not to exceed the applicable Term, for
the purpose of providing such Services and aiding the Transition on the terms
and subject to the conditions set forth in this Agreement.

 

(e)       Each Service Provider shall, and shall cause its respective employees
to, comply with all applicable Laws in connection with the provision of the
Services.

 

(f)        The Parties shall use their respective commercially reasonable
efforts to complete the Transition as soon as practicable and in no event later
than the expiration of the applicable Term and shall commit and provide
sufficient and appropriate resources to timely complete the Transition. During
the applicable Term, each Service Provider shall also use its commercially
reasonable efforts to assist the applicable Service Recipient in obtaining
licenses and/or consents or other necessary approvals with or from any of such
Third Party Service Providers who are providing Services to such Service
Recipient, or to such Service Provider for the benefit of such Service
Recipient; provided that, except as expressly set forth on a Service Schedule,
in no event shall such assistance by such Service Provider require or be deemed
to require such Service Provider to incur any additional costs or make any
additional payments to any such Third Party Service Providers, in each case
other than any required immaterial third-party documentation and/or processing
fees and expenses; provided, further, that Service Recipient may, at its option,
make such payments in order to maintain or secure the services of such Third
Party Service Provider. After the expiration of the applicable Term, each Party
shall be responsible for obtaining for its own benefit such licenses, consents
or other necessary approvals from such Third Party Service Providers.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-6-



 

(g)       Each Service Recipient acknowledges and agrees that, other than
complying with the applicable efforts obligations under Section 2.1(f) above,
(i)   a Service Provider has no obligation to actually obtain licenses or
consents with any Third Party Service Provider in connection with the Services
and (ii) any failure by a Service Provider to actually obtain any such license
or consent will not constitute a breach of this Agreement or the negligence or
willful misconduct of such Service Provider; provided that failure to obtain any
such license or consent shall not relieve such Service Provider of its
obligations to provide the applicable Services set forth herein, unless
providing such Services without such license or consent would violate applicable
Law or cause such Service Provider to be in breach of or default under such
Service Provider’s Contract with such Third Party Service Provider (other than
in a de minimis respect), in which case such Service Provider will not be
obligated to provide such Services. A Service Recipient shall not have any
liability resulting from a Service Provider’s failure to obtain any such license
or consent; provided that such Service Recipient has complied with the
applicable efforts obligations under Section 2.1(f) above.

 

(h)       Notwithstanding anything to the contrary herein, this Agreement does
not apply to the services that are expressly agreed to be provided by, or the
other obligations of, a particular Service Provider (or any of its Subsidiaries)
to a particular Service Recipient (or any of its Subsidiaries) pursuant to the
Master Purchase and Sale Agreement or any Commercial Agreement.

 

(i)         If, after the execution of this Agreement, the Parties reasonably
determine that a service that (i) was provided by a Service Provider or a Third
Party Service Provider to a Business prior to the Closing Date and (ii) is
reasonably necessary to the conduct of such Business after the Closing Date, was
unintentionally omitted from the Service Schedules, then subject to the terms
and conditions of this Agreement, such Service Provider shall provide (or shall
use commercially reasonable efforts to cause such Third Party Service Provider
to provide) such additional service to the applicable Service Recipient (with
such service becoming a contracted Service for purposes of this Agreement) and a
Service Schedule shall be created for such Service, it being agreed by the
Parties that the charges for such additional Services shall be determined in
accordance with Exhibit A.

 

(j)         The Parties hereby agree that each Service Provider is under no
obligation to enter into any engagements with additional Third Party Service
Providers in connection with this Agreement unless (i) such Service Provider is
entering into such new engagements with respect to its own internal business or
in its ordinary course of business and (ii) the applicable Service Recipient is
not able to engage its own third party service providers with respect to the
same subject matter within the applicable timing needs of such Service
Recipient. Each Party shall use its commercially reasonable efforts to
transition from the other Group and the Third Party Service Providers to itself
or its own third party service providers as promptly as practicable and, in any
event, prior to the expiration of the applicable Term.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-7-



 

(k)       Prior to accessing any property of the Service Provider or any members
of its respective Group, including the Licensed Space, Service Recipient shall
have or obtain, and during the period of such access shall maintain, at its
expense, commercial general liability insurance, on an “occurrence” basis, in
the case of ADMA, and on an “claims-made” basis, in the case of BPC, in each
case including a contractual liability endorsement, and personal injury
liability coverage, with the Service Provider named as additional insured, from
an insurer reasonably acceptable to the Service Provider, which insurance
policies must have limits for bodily injury and death of not less than [***] for
any one occurrence and not less than [***] for property damage liability for any
one occurrence. Prior to making entry upon any property of the Service Provider,
including the Licensed Space, the Service Recipient shall furnish to the Service
Provider certificates of insurance evidencing the foregoing coverages.

 

Section 2.2        Facility License.

 

(a)       ADMA hereby grants BPC and each of its employees, agents,
representatives and contractors (each, an “Access Party”), at no cost to BPC
(other than any costs required to be paid by BPC as set forth in Service
Schedules 3 and 4), an irrevocable, limited, non-exclusive (subject to the last
sentence of this Section 2.2(a)) license, subject to the terms, covenants and
conditions of this Section 2.2 and to Service Schedules 2-4, for the reasonable
use of, and access to, the facilities (including the furnishings, fixtures,
equipment and assets contained therein) described on Service Schedules 3 and 4
(collectively, the “Licensed Space”) for the Term. The Parties understand that
ADMA, ADMA Biologics and their respective employees, agents, representatives and
contractors will also be using the Licensed Space during the Term; provided,
that during the Term, ADMA may not further license or lease the Licensed Space
to any party other than BPC.

 

(b)       BPC shall use the Licensed Space for substantially the same purposes
as the Licensed Space was used immediately prior to the Closing Date and for no
other purposes. BPC and each Access Party shall have the right to access the
Licensed Space in connection with BPC’s operation of the Biotest Plasma
Business. BPC and each Access Party shall have access to the common areas of the
applicable real property in which the Licensed Space is located to the extent
reasonably necessary in connection with and in furtherance of its use of the
Licensed Space as set forth on Schedules 3 and 4. BPC shall at its sole expense
maintain the Licensed Space in as good order and condition as the same was on
the Closing Date, reasonable wear and tear excepted, and repair any damage to
the Licensed Space caused by BPC (or an Access Party) during the Term.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-8-



 

(c)       Upon the expiration or earlier termination, pursuant to this
Agreement, of the license granted under this Section 2.2, BPC shall, at its sole
cost and expense, (i) remove (and cause each Access Party to remove) its
personal property, equipment and other goods and effects from the Licensed
Space, (ii) repair any damage to the Licensed Space caused by BPC (or an Access
Party) during the Term, reasonable wear and tear excepted, and (iii) otherwise
vacate (and cause each Access Party to vacate) the Licensed Space peaceably and
quietly and in as good order and condition as the same were in on the Closing
Date, reasonable wear and tear excepted. In the event BPC fails to make the
aforementioned repairs as set forth above, ADMA shall have the right to make
said reasonable repairs and charge BPC the reasonable costs of such repairs, and
BPC shall reimburse ADMA within [***] days of receipt of an invoice therefor.
ADMA shall notify BPC regarding any property of BPC (or of an Access Party) left
at the Licensed Space after the expiration or earlier termination of the license
granted under this Section 2.2, and BPC shall have the right to access during
regular business hours and at reasonable agreed-upon times the Licensed Space to
remove such property within [***] days of receipt of such notice. Any property
of BPC not so removed shall be deemed to have been abandoned and the property of
ADMA, to be disposed of as ADMA deems expedient, and BPC shall reimburse ADMA
for the reasonable third party costs and expenses incurred in connection with
such disposition within [***] days of receipt of an invoice therefor.

 

(d)       The rights granted in favor of BPC under this Section 2.2 are in the
nature of a license in respect of the Licensed Space and shall not create any
leasehold or other estate or possessory rights in such Licensed Space. Any
occupancy of the Licensed Space by BPC (or an Access Party) after the date of
the expiration of the Term (or any earlier termination of the license granted
under this Section 2.2 pursuant to this Agreement) shall be deemed a trespass
(other than with respect to the removal by BPC of any of its property in
accordance with Section 2.2(c)).

 

(e)       BPC hereby accepts the Licensed Space in its “as is” “where is” “with
all faults” condition as of the Closing Date. ADMA shall not be obligated to
perform any work or furnish any materials in, to or about the Licensed Space in
order to prepare the Licensed Space for use or occupancy by BPC, any other
Access Party or otherwise.

 

(f)        During the term of the license granted under this Section 2.2, ADMA
shall at its sole expense use commercially reasonable efforts to maintain the
Licensed Space in substantially comparable condition (reasonable wear and tear
excepted) as the Licensed Space is on the date hereof and in compliance with all
applicable Laws, including (i) maintaining the roof, systems and common areas of
such real property, and (ii) repairing damages to the Licensed Space not caused
by BPC (or an Access Party), in each case in the ordinary course of business
consistent with past practice at the Licensed Space.

 

(g)       BPC shall not make any alterations, additions or improvements to the
Licensed Space without the prior written consent of ADMA.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-9-



 

(h)       Notwithstanding anything herein to the contrary, the Parties
acknowledge and agree that the license granted by ADMA to BPC pursuant to this
Section 2.2 is and shall at all times, unless Oxford (as defined below) shall
otherwise elect in writing, be subject and subordinate to that certain Mortgage,
Assignment of Rents, and Fixture Filing (the “Mortgage”), between ADMA, as
mortgagor and debtor and Oxford Finance LLC, a Delaware limited liability
company (“Oxford”), as “Collateral Agent” for the ratable benefit of itself and
the Lenders (as defined in the Mortgage) now or hereafter parties to the Loan
Agreement (as defined in the Mortgage), dated as of the date hereof, affecting
the fee title of the Licensed Space and to all amendments, renewals,
modifications, consolidations, participations, replacements and extensions
thereof. The aforesaid provision shall be self-operative and no further
instrument of subordination shall be necessary unless requested by Oxford in
which event the Parties shall execute any additional documentation reasonably
requested by Oxford to effectuate such subordination.

 

Section 2.3        Fees & Costs.

 

(a)       Each Service Schedule shall, in addition to the Services to be
delivered by a Service Provider, set forth the fees to be paid by the Service
Recipient for such Services (collectively, the “Fees”). If not set forth in any
Service Schedule, the Parties agree that the Fees for each of the Services are
intended to be equal to the Service Provider’s applicable allocated costs
(without markup) to the applicable Business prior to the Transaction.

 

(b)       Not more than [***] days following the end of each calendar month
during the Term, each Service Provider (directly or through one or more of its
Affiliates) shall issue a monthly invoice to the Service Recipient, setting
forth the Fees (itemized by Service) and any applicable taxes payable by such
Service Recipient for such calendar month.

 

(c)       Except as otherwise provided herein or in the applicable Service
Schedules, the aggregate undisputed Fees under the Service Schedules shall be
paid in full by each Service Recipient within [***] days following receipt of an
invoice from the Service Provider, unless such Service Recipient in good faith
disputes the amount of Fees contained in any such invoice, as provided in
Section 2.3(d) below. Each Party may charge the other a late fee of one percent
(1%) per month for any undisputed Fees not paid when due.

 

(d)       If a Service Recipient, in good faith, disputes any Fees, it shall
promptly submit to the Service Provider written notice of such dispute and may
withhold from its payment of the relevant invoice only such disputed amounts
(except for applicable taxes), subject to resolution in accordance with Section
6.2; provided, however, that in no event shall any Service Recipient dispute any
Fees with respect to Services provided to such Service Recipient by a Third
Party Service Provider to the extent such Fees are documented by an invoice of
such Third Party Service Provider and a copy of such invoice is delivered to
such Service Recipient. Pending resolution of such disputed Fees, a Service
Provider shall be obligated to continue providing Services in accordance with
this Agreement.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



-10-



 

(e)       Each Service Recipient understands that prior to the date of this
Agreement, the Service Provider may have contracted with Affiliates or Third
Party Service Providers to provide services in connection with all or any
portion of the Services. In providing Services hereunder, each Service Provider
may subcontract with its present and future Affiliates or Third Party Service
Providers to provide such Services (and may increase the scope of such
engagement of Affiliates or Third Party Service Providers).

 

(f)        Promptly after receiving written notice thereof, each Service
Provider shall use its commercially reasonable efforts to correct any errors or
omissions in any of the Services that it has provided to a Service Recipient
hereunder.

 

Section 2.4        Transition. During the period of the applicable Term
hereunder, each of ADMA and BPC shall cooperate with each other with respect to
the Transition and shall use their respective commercially reasonable efforts to
timely complete the Transition during such applicable Term.

 

Section 2.5        Computer and Books and Records Access. Each Party shall keep
complete and accurate records in all material respects in connection with the
provision of Services and such records shall be kept in sufficient detail to
permit independent audit of such records in accordance with this Section 2.5.
Subject to the confidentiality restrictions set forth herein, during the
applicable Term, each Party shall, and shall cause the other members of its
Group to, provide reasonable access to the other Party and its legal
representatives or independent accountants or auditors to all of its respective
computer equipment and software and historical and current books and records as
is reasonably necessary for the performance of the Services hereunder and for
the continued business operation of the applicable Business of the other Party.
To the extent that in providing Services hereunder a Party will (i) host the
data, books, records or other confidential information of the other Party, (ii)
maintain personally identifiable information collected by the other Party or
(iii) otherwise host personal or confidential information covering the business
or employees of the other Party, such Party agrees to, and to cause the other
members of its Group to, abide by the written data security and privacy policies
of the other Party; provided that such policies have been made available to such
Party in advance. Neither Party shall use its access to the confidential
information of the other Party for anything other than the receipt or provision
of the Services hereunder. Notwithstanding anything to the contrary in this
Agreement, no Party shall be required to disclose any information to the other
Party, its legal representatives, independent accountants or auditors if doing
so would (a) contravene any Law to which such Party is subject or any agreement
by which such Party is bound or (b) result in the waiver of any attorney-client
privilege or work product protection of such Party.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-11-



  

ARTICLE III

 

TERM AND TERMINATION

 

Section 3.1        Term. Subject to the last sentence of this Section 3.1, the
initial term of this Agreement shall commence on the date hereof and end on the
second anniversary thereof, unless earlier terminated in accordance with Section
3.2 below; provided, however, that if the Parties wish to extend the term for
which either Party will receive any of the Services hereunder beyond the initial
term, the Parties shall enter into good faith negotiations at least six (6)
months prior to the termination of the applicable initial term and following
such negotiation may enter into a written agreement at least ninety (90) days
prior to the termination of the applicable initial term, which term may then be
extended for such Service for an additional period not to exceed twelve (12)
months from the scheduled initial expiration of the applicable initial term for
such Service (the foregoing time periods, as the case may be, including any
applicable extension, referred to herein as the applicable “Term”). If the
Parties agree (or if required by applicable Law), the Service Schedules will set
forth any shorter periods for which particular Services will be provided.

 

Section 3.2        Termination by BPC or ADMA.

 

(a)       Except as otherwise provided by Law, this Agreement may be terminated
by either BPC or ADMA at any time upon written notice to the other Party, if (i)
the other Party is adjudicated as bankrupt, (ii) any insolvency, bankruptcy or
reorganization proceeding is commenced by the other Party under any insolvency,
bankruptcy or reorganization act, (iii) any action is taken by others against
the other Party under any insolvency, bankruptcy or reorganization act and such
Party fails to have such proceeding stayed or vacated within ninety (90) days or
(iv) if the other Party makes an assignment for the benefit of creditors, or a
receiver is appointed for the other Party which is not discharged within thirty
(30) days after the appointment of the receiver.

 

(b)       Any Service provided hereunder may be terminated by either ADMA or BPC
at any time upon written notice to the other Party if the other Party fails to
pay the amount of any undisputed Fees payable by it for such Service in
accordance with Section 2.3 hereof and such failure is not cured within thirty
(30) days after written notice from ADMA or BPC, as applicable.

 

(c)       Any Service provided hereunder may also be terminated by either ADMA
or BPC at any time upon written notice to the other Party if the other Party is
in material breach of any of its obligations under this Agreement with respect
to such Service (other than the obligation to pay the amount of any undisputed
Fees payable by it for such Service in accordance with Section 2.3 hereof);
provided, that in the event that BPC or ADMA, as the case may be, desires to
terminate any Service pursuant to this Section 3.2(c), the Party that wishes to
terminate such Service shall provide a Dispute Escalation Notice to the other
Party and termination of such Service shall be permitted only after the Parties
have complied with the dispute resolution procedures set forth in the first
three sentences of Section 6.2.

 

(d)       Any Service provided hereunder may also be terminated by either ADMA
or BPC, in each case in its capacity as Service Recipient, at the end of any
calendar month; provided, that except as otherwise provided in the Service
Schedules, ADMA or BPC shall give the other Party at least fifteen (15) Business
Days prior written notice specifying the date that such termination is to be
effective (or such shorter notice as may be agreed upon by BPC and ADMA).
Notwithstanding the foregoing, no prior notice is required to terminate any
Service for which the Transition of such Service has been completed, which
termination shall be effective immediately upon receipt of such notice by the
applicable Service Provider.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-12-



 

Section 3.3        Effect of Termination. In the event this Agreement or any
Services are validly terminated as provided herein, each of the Parties shall be
relieved of its duties and obligations arising with respect thereto after the
date of such termination; provided, however, that (i) the provisions set forth
in Articles IV, V and VI hereof shall survive any termination of this Agreement,
(ii) such termination in and of itself shall not relieve a Party of liability
for a breach prior to the date of such termination and (iii) such termination
shall not relieve a Party of its obligation to pay accrued and unpaid Fees
through the date of such termination which shall be paid within 30 days of such
termination. For the avoidance of doubt, in the event of any termination of one
or more Services, the Fees applicable to such Services, in accordance with
Section 2.3 above, shall no longer be charged or due after the effective date of
such termination and in the event of a material reduction by a Service Recipient
of the amount of the Services it elects to continue to receive, the Fees
applicable to such Services shall be appropriately reduced thereafter if costs
to the Service Provider are correspondingly reduced as a result of such
reduction. All terminated Services will be wound up per the Service Schedules.

 

ARTICLE IV

 

CONFIDENTIALITY

 

Section 4.1        General. The Parties agree to maintain the confidentiality of
the contents of this Agreement and the dealings between the Parties with the
same degree of care as they use to protect their own proprietary, confidential
or trade secret information (provided, that in no event shall either Party use
less than a reasonable degree of care). Subject to the last sentence of this
Section 4.1, neither Party shall disclose to any third party any Information
received from the other hereunder without such other Party’s prior written
consent and shall use such Information only for the purpose of this Agreement.
The Parties agree to hold the name and location of any and all testing labs and
facilities as well as names of key personnel at the testing labs as Information
hereunder. This Section 4.1 shall not apply to any Information which (i) was in
the public domain at the time of its disclosure or thereafter becomes part of
the public domain by publication or otherwise subsequent to the time of
disclosure under this Agreement other than as a result of disclosure by the
receiving party or its representatives in breach of this Agreement or any other
duty of confidentiality; (ii) is independently developed by the receiving party
without use of the other Party’s Information; (iii) is disclosed with the
written approval of the disclosing party; (iv) is furnished to the receiving
party by a third party having the authority to disclose such Information and, to
the knowledge of the receiving party, the disclosure of such Information by the
third party to the receiving party is not subject to a confidentiality
obligation; (v) is disclosed by Law or in response to a valid order of a court
or other governmental body of competent jurisdiction, but only to the extent
legally required on the advice of outside legal counsel and for the purpose of
such Law, and only if the receiving party first notifies the disclosing party of
the required disclosure and permits the disclosing party, at its sole expense,
to seek an appropriate legal remedy to maintain the Information in secret (and
if the disclosing party seeks such a legal remedy, the receiving party agrees
to, and to cause its representatives to, cooperate as the disclosing party shall
reasonably request at the disclosing party’s expense); or (vi) is required to be
included in any filings made with the U.S. Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended (which, for the avoidance of doubt, shall include filing
a copy of this Agreement with the U.S. Securities and Exchange Commission);
provided, however, that the Parties shall use commercially reasonable efforts to
obtain confidential treatment of any Information that is disclosed pursuant to
this clause (iv).

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-13-



 

Section 4.2        Return or Destruction of Confidential Information. Upon the
expiration of the applicable Term, upon the disclosing party’s request, the
receiving party shall promptly either return, destroy or erase (including
expunging all Information from any computer, server or other device containing
such information) all Information (including all copies, reproductions,
summaries, analyses or extracts thereof or based thereon) in the possession or
control of the receiving party or any of its representatives (and, in the case
of destruction or erasure, provide to the disclosing party a certificate
addressed to the disclosing party confirming such destruction or erasure).
Notwithstanding any such return, destruction or erasure of the Information, the
receiving party and its representatives shall continue to be bound by the
obligations of confidentiality hereunder. Notwithstanding the foregoing, the
receiving party and its representatives (a) may retain the Information to comply
with applicable Law or bona fide internal record-keeping policies and (b) shall
not be required to erase or expunge any Information residing on the receiving
party’s automatic electronic backup or archival systems to the extent
impracticable; provided, that the receiving party and its representatives shall
continue to be bound by the obligations of confidentiality and use hereunder
until the sooner of the time such Information is returned or destroyed in
accordance herewith or the two year anniversary of the expiration of the
applicable Term.

 

Section 4.3        Survival. The obligations of confidentiality in this Article
IV shall survive the termination of this Agreement and shall continue with
respect to donor information without limit of time and in respect of other
confidential information for a period of [***] years.

 

Section 4.4 Ownership of Data. To the extent related to a particular Business,
the related Service Recipient shall own all right, title and interest in and to
all data generated for such Service Recipient by the Service Provider, its
Affiliates and any Third Party Service Providers in providing the applicable
Services.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-14-



 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1        Indemnification.

 

(a)       From and after the Closing Date, ADMA shall indemnify BPC, BPC’s
Affiliates and each of their respective officers, directors, stockholders,
employees, agents, representatives, successors and permitted assigns (each, a
“BPC Indemnified Party”) against and hold them harmless from any and all
liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties (including reasonable and documented fees for outside
counsel, accountants and other outside consultants) (collectively, “Losses”)
suffered or incurred by such BPC Indemnified Party in connection with (1) a
breach of this Agreement by ADMA, (2) the negligence or willful misconduct of
ADMA in its performance of its obligations hereunder, (3) in the case of
Financial Services provided by BPC as described in Schedule 1.1, the calculation
of prices by ADMA that are, or are required to be, reported by ADMA or its
Affiliates or BPC to any government program, (4) the failure by ADMA or its
Affiliates to remain in compliance in all material respects with licenses of BPC
used by ADMA in the conduct of the Biotest Therapy Business and (5) BPC’s
continuing on as tenant under either (i) that certain Standard Industrial Lease
- Boca Industrial Park, by and between BOCA INDUSTRIAL PARK, LTD. (“Landlord”)
and ADMA (as successor-in-interest to BPC), dated November 8, 2012, as amended
by that certain First Amendment to Standard Industrial Lease, dated April 25,
2013, that certain Second Amendment to Standard Industrial Lease, dated as of
April 25, 2013, that certain Third Amendment to Standard Industrial Lease, dated
as of July 1, 2013, and that certain Fourth Amendment to Standard Industrial
Lease dated as of May 30, 2017, and/or (ii) that certain Standard Industrial
Lease - Holland Drive Industrial Park, dated December 15, 2010, by and between
Landlord and ADMA (as successor-in-interest to BPC), as amended by that certain
First Amendment to Standard Industrial Lease, dated December 20, 2012, and that
certain Second Amendment to Standard Industrial Lease, dated as of October 22,
2014, and any additional amendments entered into with ADMA’s prior written
consent and with respect to the foregoing leases after the date hereof.

 

(b)       BPC shall indemnify ADMA, ADMA’s Affiliates and each of their
respective officers, directors, stockholders, employees, agents,
representatives, successors and permitted assigns (each, an “ADMA Indemnified
Party” and any ADMA Indemnified Party or BPC Indemnified Party, an “Indemnified
Party”) against and hold them harmless from any and all Losses suffered or
incurred by such ADMA Indemnified Party in connection with (1) a breach of this
Agreement by BPC and (2) the negligence or willful misconduct of BPC in its
performance of its obligations hereunder.

 

(c)       Notwithstanding anything to the contrary in Section 5.1(a) or 5.1(b),
the Party against whom an indemnification claim is made under this Agreement
(the “Indemnifying Party”) shall not be deemed to have breached this Agreement,
to have been negligent or to have engaged in willful misconduct, to the extent
that Losses arise as a result of information provided by or on behalf of the
Indemnified Party to the Indemnifying Party or any actions taken or omitted to
be taken by the Indemnifying Party upon the written direction or instruction of
such Indemnified Party. Notwithstanding the generality of the foregoing or
anything else contained in this Article V to the contrary, BPC shall indemnify
the ADMA Indemnified Parties against and hold them harmless from any and all
Losses suffered or incurred by such ADMA Indemnified Party resulting directly
from BPC’s or any Access Party’s use of the Licensed Space to the extent such
Losses are not the result of the negligence or willful misconduct of, or breach
hereof by, such ADMA Indemnified Party.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-15-



 

(d)       For avoidance of doubt, this Article V applies solely to the specific
matters and activities covered by this Agreement (and not to matters
specifically covered by the Master Purchase and Sale Agreement or the Commercial
Agreements). Nothing in this Agreement shall limit the indemnification rights of
the Parties under the Master Purchase and Sale Agreement or the Commercial
Agreements and shall not be taken into account for purposes of determining or
calculating Losses thereunder, nor shall this Agreement or the Services to be
provided hereunder modify the Parties’ obligations under the Master Purchase and
Sale Agreement with respect to Assumed Liabilities and Excluded Liabilities.

 

(e)       The amount of any Losses payable under Section 5.1 by the Indemnifying
Party shall be net of any amounts actually recovered by the Indemnified Party
from any other Person alleged to be responsible therefor. If the Indemnified
Party receives any amounts from any other Person alleged to be responsible for
any Losses subsequent to an indemnification payment by the Indemnifying Party,
then the Indemnified Party shall promptly reimburse the Indemnifying Party for
the amount actually paid by the Indemnifying Party to the Indemnified Party in
respect of such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by the Indemnified Party in
collecting such amount.

 

Section 5.2        Procedures for Indemnification of Third Party Claims.

 

(a)       In order for any Indemnified Party to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving an Action by any third Person against the Indemnified Party (a
“Third-Party Claim”), such Indemnified Party must notify the Indemnifying Party
of such Third-Party Claim in writing (and stating in reasonable detail in light
of circumstances then known to such Indemnified Party the basis of such
Third-Party Claim) promptly after receipt by such Indemnified Party of notice of
the Third-Party Claim; provided, however, that failure by such Indemnified Party
to give such notification shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent the Indemnifying Party (i)
demonstrates that it has been actually and materially prejudiced as a result of
such failure or (ii) forfeits any rights or defenses that would otherwise have
been available to the Indemnifying Party but for such failure. Thereafter, to
the extent legally permissible, the Indemnified Party shall deliver to the
Indemnifying Party, within five (5) Business Days after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third-Party Claim.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-16-



 

(b)       If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled (i) to participate in the defense thereof,
and (ii) if it so chooses, upon written notice delivered to the Indemnified
Party within thirty (30) days after receipt of notice of such Third-Party Claim
from the Indemnified Party, to assume the defense thereof, in each case, with
counsel selected by the Indemnifying Party, which counsel shall be reasonably
satisfactory to the Indemnified Party; provided, that the Indemnifying Party
shall not be entitled to assume the defense of any Third-Party Claim if any of
the conditions set forth in Section 5.2(c) is not satisfied. Should the
Indemnifying Party so elect to assume the defense of a Third-Party Claim, and is
permitted to do so under Section 5.2(c), (x) the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof, and (y) the
Indemnified Party shall have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense (subject to Section 5.2(c)). The Indemnifying Party shall
be liable for the fees and expenses of counsel employed by the Indemnified Party
for any period during which the Indemnifying Party has not assumed the defense
thereof; provided, however, that the Indemnifying Party will not be required to
pay the fees and expenses of more than one counsel for all Indemnified Parties
in any jurisdiction in any single Third-Party Claim. The Indemnifying Party or
the Indemnified Party, as the case may be, shall at all times use reasonable
efforts to keep the Indemnifying Party or the Indemnified Party, as the case may
be, reasonably apprised of the status of any matter the defense of which they
are maintaining. If the Indemnifying Party chooses to defend or prosecute a
Third-Party Claim, all the Indemnified Parties shall reasonably cooperate in the
defense or prosecution thereof. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such Third- Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Whether or not the Indemnifying Party assumes the defense of a Third-Party
Claim, the Indemnified Party shall not admit any liability with respect to, or
settle, compromise or discharge, such Third-Party Claim without the Indemnifying
Party’s prior written consent (which consent shall not be unreasonably
withheld). If the Indemnifying Party assumes the defense of a Third-Party Claim,
the Indemnified Party shall agree to any settlement, compromise or discharge of
such Third-Party Claim if (I) the Indemnifying Party recommends such settlement,
compromise or discharge, (II) the Indemnifying Party would be obligated to pay
the full amount of the Losses in connection with such Third- Party Claim under
the terms of this Agreement and (III) such settlement, compromise or discharge
completely and unconditionally releases the Indemnified Party from all Losses in
connection with such Third-Party Claim, does not entail any admission of
liability on the part of the Indemnified Party and would not otherwise adversely
affect the Indemnified Party. Any consent to be given by an Indemnified Party
under this Section 5.2(b) shall be given by ADMA or BPC, as applicable.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-17-



 

(c)       Notwithstanding Section 5.2(b), the Indemnifying Party shall not be
entitled to control the defense or settlement of any Third-Party Claim if any of
the following conditions are not satisfied:

 



 

(i)         the Indemnifying Party must diligently defend such Third-Party
Claim;

 

(ii)      the Indemnifying Party must furnish the Indemnified Party with
evidence reasonably satisfactory to the Indemnified Party that the financial
resources of the Indemnifying Party, in the Indemnified Party’s reasonable
judgment, are and will be sufficient (when considering Losses in respect of all
other outstanding claims by the applicable Indemnified Parties under this
ARTICLE V) to satisfy any Losses relating to such Third-Party Claim;

 

(iii)     such Third-Party Claim shall not involve criminal actions or
allegations of criminal conduct by the Indemnified Party, and shall not involve
Actions for specific performance or other equitable relief against the
Indemnified Party;

 

(iv)     such Third-Party Claim would not reasonably be expected to have a
material adverse effect on the Indemnified Party’s business and does not relate
to its customers, suppliers, vendors or other service providers; and

 

(v)       there does not exist, in the Indemnified Party’s good faith judgment
based on the advice of outside legal counsel, a conflict of interest which,
under applicable principles of legal ethics, would reasonably be expected to
prohibit a single legal counsel from representing both the Indemnified Party and
the Indemnifying Party in such Third-Party Claim.

 

(d)       In the event of payment by or on behalf of any Indemnifying Party to
any Indemnified Party in connection with any Third Party Claim, such
Indemnifying Party shall be subrogated to and shall stand in the place of such
Indemnified Party as to any events or circumstances in respect of which such
Indemnified Party may have any right, defense or claim relating to such Third
Party Claim against any claimant or plaintiff asserting such Third Party Claim
or against any other Person. Such Indemnified Party shall cooperate with such
Indemnifying Party in a reasonable manner, and at the cost and expense of such
Indemnifying Party, in prosecuting any subrogated right, defense or claim.

 

Section 5.3        Procedures for Indemnification for Direct Claims. In the
event any Indemnified Party should have a claim against any Indemnifying Party
under Section 5.1 that does not involve a Third Party Claim being asserted
against or sought to be collected from such Indemnified Party, the Indemnified
Party shall deliver written notice of such claim with reasonable promptness to
the Indemnifying Party. Such notice shall describe the claim in reasonable
detail, and shall indicate the estimated amount, if reasonably practicable, of
the Losses that have been or may be sustained by the Indemnified Party in
respect of such claim. Notwithstanding the foregoing, the failure of any
Indemnified Party or other Person to give notice as provided in this Section 5.3
shall not relieve the related Indemnifying Party of its obligations under this
Article V, except to the extent that the Indemnifying Party (a) demonstrates
that it has been actually and materially prejudiced by such failure or (b)
forfeits any rights or defenses that would otherwise have been available to the
Indemnifying Party but for such failure. The Indemnifying Party shall have
thirty (30) calendar days after its receipt of such notice to respond in writing
to such claim. If the Indemnifying Party does not respond in writing within
thirty (30) days after its receipt of such notice, such claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 5.1, and the Indemnifying Party shall pay the
amount of such Losses to the Indemnified Party on demand or, in the case of any
written notice in which the amount of the claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined. If the Indemnifying Party responds within
thirty (30) days and in such response disputes its obligation to indemnify the
Indemnified Party with respect to all or part of such claim, the Indemnifying
Party and the Indemnified Party shall proceed in good faith to negotiate a
resolution of such dispute and, if not resolved through negotiations within
thirty (30) days of notice of such dispute from the Indemnifying Party, such
dispute shall be resolved in accordance with Section 6.3.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-18-



 

Section 5.4        Indemnification Payments. All amounts required to be paid
pursuant to this Article V shall be paid promptly in immediately available funds
by wire transfer to a bank account designated by the Indemnified Party.

 

Section 5.5        Limitation on Damages.

 

(a)       IN NO EVENT SHALL EITHER PARTY AND/OR ITS AFFILIATES OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, STOCKHOLDERS, AGENTS, REPRESENTATIVES OR
SUBCONTRACTORS BE LIABLE REGARDLESS OF THE FORM OF ACTION OR LEGAL THEORY FOR
INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND RELATED TO THE PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT,
INCLUDING LOST PROFITS, LOSS OF DATA OR BUSINESS INTERRUPTION (EXCEPT TO THE
EXTENT SUCH EXCLUDED DAMAGES ARE AWARDED TO A THIRD PARTY IN A FINAL,
NON-APPELABLE ORDER BY A COURT OF COMPETENT JURISDICTION IN CONNECTION WITH A
THIRD PARTY CLAIM).

 

(b)       NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE AGGREGATE LOSSES
FOR WHICH EACH PARTY IS OBLIGATED TO INDEMNIFY THE APPLICABLE INDEMNIFIED
PARTIES UNDER SECTION 5.1 SHALL IN NO EVENT EXCEED [***]; PROVIDED THAT THE CAP
SHALL NOT APPLY TO LOSSES AWARDED IN ANY THIRD PARTY CLAIM FINALLY DETERMINED BY
A COURT OF COMPETENT JURISDICTION.

 

Section 5.6        Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND
ALL REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WRITTEN OR ORAL, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER
THIS AGREEMENT, INCLUDING WARRANTIES WITH RESPECT TO MERCHANTABILITY, OR
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTIES ARISING FROM
COURSE OF DEALING, COURSE OF PERFORMANCE OR TRADE USAGE.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-19-



 

Section 5.7        Survival. The provisions of Article V shall survive
termination of this Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1        Cooperation. Each Party shall, and shall cause its Affiliates
to, use commercially reasonable efforts to cooperate with the other Party in all
matters relating to the provision and receipt of Services, including providing
information and documentation sufficient for the other Party to provide the
Services and making available, as reasonably requested by the other Party,
timely decisions, approvals and acceptances in order that the other Party and
its Affiliates may perform their respective obligations under this Agreement in
a timely manner.

 

Section 6.2        Negotiation. In the event that any dispute arises between the
Parties that cannot be resolved, either Party shall have the right to refer the
dispute for resolution to the chief financial officers of the Parties by
delivering to the other Party a written notice of such referral (a “Dispute
Escalation Notice”). Following receipt of a Dispute Escalation Notice, the chief
financial officers of the Parties shall negotiate in good faith to resolve such
dispute. In the event that the chief financial officers of the Parties are
unable to resolve such dispute within fifteen (15) Business Days after receipt
of the Dispute Escalation Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute for an additional fifteen (15) Business Days.
In the event that the Parties are unable to resolve such dispute within thirty
(30) Business Days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 6.3. The
Parties agree that all discussions, negotiations and other information exchanged
between the Parties during the foregoing escalation proceedings shall be without
prejudice to the legal position of a Party in any subsequent Action.

 

Section 6.3        Consent to Jurisdiction; Forum; Service of Process; Waiver of
Jury Trial.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-20-



 

(a)       Subject to the prior exhaustion of the procedures set forth in Section
6.2, each of the Parties irrevocably agrees that any Action with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party hereto or its
successors or assigns, shall in the case of all Parties, be brought and
determined exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware). Each of the Parties irrevocably
submits with regard to any such Action for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any Action relating to this
Agreement or any of the transactions contemplated hereby in any court other than
the aforesaid courts. Each of the Parties irrevocably waives, and agrees not to
assert as a defense, counterclaim or otherwise, in any Action with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 6.3, (ii) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable Law, any claim that (A) the Action in such court is brought in an
inconvenient forum, (B) the venue of such Action is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. The Parties consent to and grant any of the aforesaid courts’
jurisdiction over the person of such Parties and over the subject matter of such
dispute. Each of the Parties irrevocably appoints Corporation Service Company as
its agent for the sole purpose of receiving service of process or other legal
summons in connection with any such Action brought in such courts and agrees
that it will maintain Corporation Service Company at all times as its duly
appointed agent in the State of Delaware for the service of any process or
summons in connection with any such Action brought in such courts and, if it
fails to maintain such an agent during any period, any such process or summons
may be served on it by mailing a copy of such process or summons to it in
accordance with, and in the manner provided in, Section 6.4 hereof, with such
service deemed effective on the fifth (5th) day after the date of such mailing.
The Parties agree that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by applicable Law.

 

(b)       EACH PARTY (I) ACKNOWLEDGES AND AGREES THAT ANY ACTION THAT MAY ARISE
UNDER OR RELATE TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND (II) HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY (A) CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) CERTIFIES AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION OF THIS AGREEMENT, (C) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER AND (D) MAKES THIS WAIVER VOLUNTARILY.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-21-



 

(c)       The covenant of each Service Provider to provide the applicable
Services is independent of each Service Recipient’s covenants under this
Agreement and the Master Purchase and Sale Agreement and Commercial Agreements,
and each Service Provider, during any dispute or otherwise, shall continue to
provide the Services to the applicable Service Recipient so long as such Service
Recipient is not in material and ongoing breach of its obligations under Section
4.1 hereof for which breach such Service Recipient, after becoming aware of or
receiving notice of such breach, has not promptly commenced and continued
commercially reasonable efforts to remedy.

 

Section 6.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when received, if delivered personally, (b) when transmitted by
facsimile (with confirmation of transmission) or by e-mail (upon confirmation of
receipt), (c) upon receipt, if sent by registered or certified mail (postage
prepaid, return receipt requested) and (d) the day after it is sent, if sent for
next-day delivery to a domestic address by overnight mail or courier, to the
Parties at the following addresses:

 

(a)if to BPC or any member of the Biotest Group, to:



 

Biotest Pharmaceuticals Corporation

c/o Biotest AG

Landsteinerstr. 5

63303 Dreieich Germany

Attention: Dr. Michael Ramroth and Dr. Martin Reinecke

Facsimile:

Email: [***]

   [***]

 

and to:

 

Biotest Pharmaceuticals Corporation

5800 Park of Commerce

Blvd. NW Boca Raton, FL 33487

Attention: Ileana Carlisle, CEO; and Donna Quinn, General Counsel

Facsimile:

Email: [***]

[***]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



-22-



 

with a copy to (which will not constitute notice):

 

Greenberg Traurig, LLP

3333 Piedmont Road, NE

Suite 2500 

Atlanta, Georgia 30305

Attention: Wayne H. Elowe, Esq.

Facsimile: 678.553.2453

Email: [***]

 

if to ADMA or any member of the ADMA Group, to:

 

ADMA Biologics, Inc.

456 Route 17 South 

Ramsey, NJ 07446

Attention: Adam Grossman

Facsimile: 201.478.5553

Email: [***]

 

with a copy to (which will not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064 

Attention: Ariel J. Deckelbaum, Esq.

Facsimile: 212.757.3990

Email: [***]

 

provided, however, that if any Party shall have designated a different address
by notice to the others, then to the last address so designated.

 

Section 6.5        Entire Agreement. This Agreement, together with the Service
Schedules hereto, constitutes the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all negotiations, prior
discussions and prior agreements, both written and oral, made prior to the date
hereof.

 

Section 6.6        Waivers and Amendments. This Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
BPC and ADMA. Waiver of any term or condition of this Agreement (including any
of the Service Schedules) by any Party shall only be effective if in writing and
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or a waiver of any other term or condition of this
Agreement. Neither course of conduct nor the failure or delay of any Party to
exercise or enforce any right, remedy, condition or part of this Agreement at
any time shall be construed as a waiver of that right, remedy, condition or
part, nor shall it forfeit any rights to future exercise or enforcement thereof.

 

Section 6.7        Governing Law. This Agreement (including any Action or
controversy arising out of or relating to this Agreement) shall be governed by
the Law of the State of Delaware without regard to conflict of law principles
that would result in the application of any Law other than the Laws of the State
of Delaware.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 



-23-



 

Section 6.8        Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement is not assignable by either Party without the
prior written consent of the other Party; provided, that BPC, on the one hand,
or ADMA, on the other hand, as the case may be, may assign any of its rights
under this Agreement to any of its respective Affiliates (it being understood
that no such assignment shall effect a novation or otherwise relieve the
assigning Party of any of its obligations hereunder nor in any way increase the
obligations of the non-assigning Party under this Agreement); provided, further,
that either Party may assign its rights and obligations under this Agreement
upon 30 days’ prior written notice to the non-assigning Party in connection with
a sale of all or substantially all of its business, whether by sale of assets,
merger or otherwise; provided that the acquiring party agrees in writing with
the non-assigning Party to fulfill all of the remaining obligations of the
assigning Party.

 

Section 6.9        Monetary Amounts. Unless otherwise expressly provided,
monetary amounts are in U.S. dollars.

 

Section 6.10       Articles and Sections. The headings of the Articles, Sections
and subsections of this Agreement are inserted for convenience only and shall
not be deemed to constitute a part of or to in any way affect the meaning or
interpretation of this Agreement.

 

Section 6.11       Interpretation. The language in all parts of this Agreement
shall be construed, in all cases, according to its fair meaning. The Parties
acknowledge that each Party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement.

 

Section 6.12       Severability of Provisions. If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy such determination shall not affect the enforceability of any other term,
provision, covenant or restriction of this Agreement or of the remainder of this
Agreement which shall remain in full force and effect and shall in no way be
affected, impaired or invalidated so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term,
provision, covenant or restriction of this Agreement is invalid, void,
unenforceable or against regulatory policy, ADMA and BPC shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the fullest extent possible.

 

Section 6.13       Counterparts. This Agreement may be executed by the Parties
manually, by facsimile or by-email as a pdf attachment, in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement, any and
all agreements and instruments executed and delivered in accordance herewith,
along with any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or other means of electronic transmission, shall
be treated in all manner and respects and for all purposes as an original
signature, agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-24-



 

Section 6.14       No Personal Liability. This Agreement (and each agreement,
certificate and instrument delivered pursuant hereto) shall not create or be
deemed to create or permit any personal liability or obligation on the part of
any officer, director, employee, agent, representative or investor of either
Party.

 

Section 6.15       No Third Party Beneficiaries. Except as otherwise provided in
Article V, this Agreement is solely for the benefit of the Parties hereto and
their respective Affiliates and permitted assignees, and no provision of this
Agreement shall be deemed to confer upon any Person, other than the Parties, and
their respective Affiliates and permitted assignees any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement.

 

Section 6.16       Force Majeure. Neither Party shall be liable for any expense,
loss or damage whatsoever arising out of any delay or failure in the performance
of its obligations pursuant to this Agreement to the extent such delay or
failure results from events beyond the reasonable control of that Party (“Force
Majeure”), including acts of God, acts or regulations of any Governmental
Authority, war, riots, insurrection, terrorism or other hostilities, accident,
fire, flood, strikes, lockouts, labor disputes, pandemics or shortages of fuel;
provided, that: (a) each Service Provider gives the applicable Service
Recipient, as soon as reasonably practicable, written notice describing the
occurrence, including, to the extent reasonably possible, a non-binding
estimation of its expected duration and probable impact on the performance of
its obligations hereunder, (b) the suspension of performance is of a scope and
duration reasonably related to the Force Majeure and (c) each Service Provider
uses commercially reasonable efforts to mitigate the effects of the Force
Majeure. Neither Party shall be entitled to terminate this Agreement due to a
Force Majeure or any delay or failure to perform by the Party experiencing such
Force Majeure.

 

Section 6.17       Independent Contractors. Except as otherwise agreed in
writing by the Parties, in the performance of the Services to be rendered
hereunder, each Service Provider and its Affiliates shall at all times act as
independent contractors, and none is in any respect an agent, attorney,
employee, representative, joint venturer or fiduciary of a Service Recipient,
and no Service Recipient shall declare or represent to any third party that such
Service Provider or any of its Affiliates is acting in any respect as agent,
attorney, employee, representative, joint venturer or fiduciary of such Service
Recipient. Neither ADMA or its Affiliates, on the one hand, nor BPC or its
Affiliates, on the other hand, shall have any power or authority to negotiate or
conclude any agreement, or to make any representation or to give any
understanding on behalf of the other in any way whatsoever.

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-25-



 

Section 6.18       Injunctive Relief. In the event of a breach or threatened
breach of any provision of this Agreement relating to confidentiality, data
security privacy or related issues, the non-breaching Party will have no
adequate remedy at law and the damages to be suffered by such Party will not be
fully compensable in money damages alone. In such event, the non-breaching Party
shall, in addition to any other rights under this Agreement or under applicable
law, be entitled to seek an injunction or other equitable relief against such
breach or threatened breach without any requirement to post bond as a condition
of such relief.

 

Section 6.19       Employees. Individuals employed by a Service Provider or its
Affiliates who provide Services pursuant to this Agreement shall in no respect
be considered employees of the applicable Service Recipient. Each Service
Provider or one of its Affiliates shall act as the sole employer of the
individuals it employs and shall not delegate any employment functions to the
Service Recipient.

 

Section 6.20       No Set-Off. Each Party’s obligation to pay fees or make any
other required payments under this Agreement shall not be subject to any right
of offset, set-off, deduction or counterclaim, however arising, including
pursuant to any claims under the Master Purchase and Sale Agreement or any of
the Commercial Agreements.

 

Section 6.21       Further Assurances. Each Party shall execute and deliver such
additional instruments and other documents and use all commercially reasonable
efforts to take or cause to be taken, all actions and to do, or cause to be
done, all things necessary under applicable Law to consummate the transactions
contemplated hereby.

 

Section 6.22       Master Purchase and Sale Agreement; Commercial Agreements.
Except as specifically agreed herein, nothing in this Agreement is intended, or
shall be construed, to amend, modify, limit, augment or decrease in any respect,
or constitute a waiver of, any of the rights, remedies or obligations of the
Parties under the Master Purchase and Sale Agreement or Commercial Agreements.

 

[Remainder of page intentionally left blank]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



-26-



 

IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first above written.

 



 

ADMA BIOMAUFACTURING, LLC

 

By: /s/ Adam Grossman

Name: Adam Grossman

Title: Chief Executive Officer

  

[Signature page to Transition Services Agreement]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 







 

IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first above written.

 



 

BIOTEST PHARMACEUTICALS CORPORATION

 

By: /s/ Ileana Carlisle

Name: Ileana Carlisle

Title: Chief Executive Officer

   

[Signature page to Transition Services Agreement]

 

_________________

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 